DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

        GREGG F. MOSES, D.C., P.A. a/a/o FLOR ESTRADA,
                          Appellant,

                                     v.

    STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
                        Appellee.

                              No. 4D21-3180

                         [November 17, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; John D. Fry, Judge; L.T. Case No. CONO18-000124.

  Douglas H. Stein of Douglas H. Stein, P.A., Coral Gables, for appellant.

  Marcy Levine Aldrich and Nancy A. Copperthwaite of Akerman LLP,
Miami, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.